COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00041-CR


RONALD DEWAYNE MITCHEM, JR.                                         APPELLANT
A/K/A RONALD MITCHEM

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

     FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY

                                     ----------

                        MEMORANDUM OPINION1
                                     ----------

      On January 3, 2012, as part of a plea bargain agreement, Appellant

Ronald Dewayne Mitchem Jr., pled guilty to robbery by threats, and the trial court

sentenced him to two years’ confinement.          The trial court certification of

defendant’s right of appeal states that this is a plea-bargained case and that

Appellant has no right to appeal. On February 6, 2012, we notified Appellant's


      1
       See Tex. R. App. P. 47.4.
retained trial counsel of Appellant’s pro se notice of appeal, that the certification

indicating that Appellant had no right to appeal had been filed in this court, and

that this appeal could be dismissed unless Appellant or any party desiring to

continue the appeal filed a response showing grounds for continuing the appeal

on or before February 16, 2012. See Tex. R. App. P. 25.2(d). To date, we have

received no response showing any grounds for continuing the appeal.

      Rule 25.2(a)(2) limits the right of appeal in a plea bargain case to matters

that were raised by written motion filed and ruled on before trial or to cases in

which the appellant obtained the trial court’s permission to appeal. Tex. R. App.

P. 25.2(a)(2).   In the present case, the trial court’s certification states that

Appellant has no right to appeal and that he has waived his right to appeal, and

Appellant does not challenge a pretrial ruling on a written motion or the validity of

his waiver of the right to appeal such a motion. Accordingly, we dismiss this

appeal. See Tex. R. App. P. 25.2(d), 43.2(f).


                                                    PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 8, 2012




                                         2